                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:19-CV-390-D


CARLOS ALBERTO RIVERA,                          )
                                                )
                               Plaintiff,     ·)
                                               )
                     v.                         )              ORDER
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )
                                                )
                               Defendant        )

        On June 25, 2020, Magistrate Judge Jones issued a Memorandum and Recommendations

("M&R") [D.E. 26] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 19], denydefendant'smotionforjudgmenton the pleading~ [D.E. 22], and remand

the action to the Commissioner. On July 9, 2020, defendant objected to the M&R [D.E. 27]. On

July 10, 2020, plaintiff responded [D.E. 28].

        ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objectio~ "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and defendant's objections. As for those

portions of the M&R to which defendant made no objection, the court is satisfied that there is no

clear error on the face of the record.


            Case 5:19-cv-00390-D Document 29 Filed 08/12/20 Page 1 of 3
        The court has reviewed de novo the portions of the M&R to which defendant objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301 et seq., is limited to determining whether substantial evidence supports the

Commissioner's factual findjngs and whether the Commissioner applied the correct legal standards.

See,   ~   42 U.S.C. § 405(g); Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020); Walls v.

Barnhart, 296F.3d287, 290 (4th Cir. 2002); Hays v. Sullivan, 907F.2d 1453, 1456 (4th Cir. 1990).

Substantial evidence is evidence a ''reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted); see Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). It "consists of more than a mere scintilla of evidence but

maybe less than.a preponderance.'~ Smith v. Chater, 99F.3d635, 638 (4thCir.1996); seeBiestek,

139 S. Ct. at 1154; Shinaberry. 952 F.3d at 120. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See,~ Shinaberry, 952 F.3d at 120; Hays,

907 F.2d at 1456. Rather, in determining whether substantial evidence supports the Commissioner's

decision, the court examines whether the Commissioner analyzed the relevant evidence and

sufficiently explained his findings and rationale concerning the evidence. See.~ Shinaberry, 952

F.3d at 120; SterHng Smokeless Coal Co. v. Akers, 131 F.3d 438, 439--40 (4th Cir. 1997).

       Defendant's objections restate the arguments made to Judge Jones concerning whether the

Administrative Law Judge ("ALT'') properly assessed plaintiff's residual functional capacity, which

regulations control review of the physician's medical opinions, and whether the AIJ' s lack of

discussion about the physician's medical opinions was warranted. Compare [D.E. 23] 6--10, with

[D.E. 27] 6--14. However, Judge Jones applied the proper legal standards. See M&R [D.E. 26]

4-11. Accordingly, the court adopts the M&R and overrules the objections.



                                                2

            Case 5:19-cv-00390-D Document 29 Filed 08/12/20 Page 2 of 3
       In sum, the court OVERRULES defendant's objections to the M&R [D.E. 27], ADOPTS

the conclusions in the M&R [D.E. 26], GRANTS plaintiff's motion for judgment on the pleadings

[D.E. 19], DENIES defendant's motion for judgment on the pleadjngs [D.E. 22], and REMANDS

the action to the Commissioner for further consideration.

       SO ORDERED. This J1: day of August 2020.



                                                        j     ic.DEVERm
                                                        United States Dis1rlct Judge




                                                3

           Case 5:19-cv-00390-D Document 29 Filed 08/12/20 Page 3 of 3
